Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 11, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  133686(129)                                                                                            Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  RAQUEL RODRIGUEZ,                                                                                                   Justices
           Plaintiff-Appellee,
  and
  PACIFIC EMPLOYERS INSURANCE,

            Intervening Plaintiff-Appellee,                    

                                                                    SC: 133686     

  v                                                                 COA: 263930      

                                                                    Wayne CC: 02-231906-CZ

  A.S.E. INDUSTRIES, INC.,

             Defendant,

             Cross-Plaintiff-Appellant,

  and
  AMERICAN AXLE & MANUFACTURING 

  HOLDINGS, INC., and AMERICAN AXLE &

  MANUFACTURING, INC.,

            Defendants, Cross-Defendants,                       

  and 

  DESIGN SYSTEMS, INC., INNOVATIVE 

  ENGINEERING, INC., and PMI MANAGEMENT

  GROUP, INC.,

             Defendants.
  _________________________________________


         On order of the Chief Justice, the motion by plaintiff-appellee for extension of
  time for filing her brief on appeal is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 11, 2008                    _________________________________________
                                                                               Clerk